DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the election of 7/26/2022.
Claims 1-13 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glenn et al. in US Patent Application Publication 2011/0020126 (“Glenn”).
Regarding claim 1, Glenn discloses a rotor blade for a wind turbine (Fig. 1), comprising: 	a first blade segment 11 and a second blade segment 10 extending in opposite directions from a chord-wise joint (see Fig. 3), each of the first and second blade segments comprising at least one shell member defining an airfoil surface and an internal support structure, the first blade segment comprising a beam structure 14 extending lengthwise that structurally connects with the second blade segment via a receiving section 16; and, 	at least one chord-wise extending pin 30 (Fig. 6 and 7) positioned through the chord-wise joint so as to secure the first and second blade segments together, the chord-wise extending pin comprising a hollow cross-section that extends from a trailing edge end to a leading edge end thereof (Fig. 5-7).
Regarding claim 2, Glenn discloses the rotor blade of claim 1, wherein the chord-wise extending pin 30 defines a first outer diameter that begins at the trailing edge end and a second outer diameter that ends at the leading edge end, the first outer diameter being larger than the second outer diameter, the first outer diameter tapering to the second outer diameter at a transitional region of the chord- wise extending pin (see the conical shape of the pin 30 in Fig. 6 and 7 which has a varying diameter across its chord-wise dimension).
Regarding claim 3, Glenn discloses the rotor blade of claim 2, wherein the chord-wise extending pin further tapers from the second outer diameter to a smaller outer diameter at the leading edge end (see the conical shape of the pin 30 in Fig. 6 and 7).
Regarding claim 4, Glenn discloses the rotor blade of claim 1, wherein the chord-wise extending pin extends through a plurality of bushings provided in the internal support structures of the first and second blade segments (Fig. 6; paragraph [0054]).
Regarding claim 5, Glenn discloses the rotor blade of claim 4, wherein the chord-wise extending pin further comprises one or more structural inserts 28 arranged within the hollow cross-section, the one or more structural inserts aligning with the plurality of bushings (Fig. 6; paragraph [0054]).
Regarding claim 8, Glenn discloses the rotor blade of claim 4, wherein a trailing edge bushing of the plurality of bushings extends beyond a surface of the chord-wise joint to allow an additional retention feature to be secured thereto (see bushings 14a, 16a extending beyond the joint surface in Fig. 6).
Regarding claim 10, Glenn discloses the rotor blade of claim 1, wherein the chord-wise extending pin further comprises one or more retention features arranged at one or both of the trailing edge end or the leading edge end thereof (such as 18, 18b, or bolt head 28, or threads on the bolt; Fig. 6 and 7).
Regarding claim 11, Glenn discloses the rotor blade of claim 10, wherein the one or more retention features comprises at least one of a retention ring or a closed-end bushing (the bolt head or the nut its secure with, paragraph [0057], may be considered a “retention ring”).
Regarding claim 12, Glenn discloses the rotor blade of claim 1, wherein the chord-wise extending pin is constructed of a plurality of pin segments secured together (see the embodiment of Fig. 7 with multiple pins 30 secured together).
Regarding claim 13, Glenn as applied above with respect to claims 1, 2, and 3 meets all the limitations of claim 13.  See above.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasetsu et al. in US Patent Application Publication 2012/0100002 (“Kawasetsu”).
Regarding claim 1, Kawasetsu discloses a rotor blade for a wind turbine (Fig. 1), comprising: 	a first blade segment and a second blade segment extending in opposite directions from a chord-wise joint (see Fig. 2 showing a turbine blade with segments and joints between the segments), each of the first and second blade segments comprising at least one shell member 31, 32 defining an airfoil surface and an internal support structure, the first blade segment comprising a beam structure 41 extending lengthwise that structurally connects with the second blade segment via a receiving section (see Fig. 5); and, 	at least one chord-wise extending pin 63 (the structure between blade segments being equated to the claimed pin and has a chordwise dimension) positioned through the chord-wise joint so as to secure the first and second blade segments together (Fig. 5), the chord-wise extending pin comprising a hollow cross-section that extends from a trailing edge end to a leading edge end thereof (Fig. 5, the holes for fasteners 61 are hollow, the pin extends from a leading end to a trialing end).
Regarding claim 9, Kawasetsu discloses the rotor blade of claim 1, wherein the chord-wise extending pin further comprises a threaded center hole that extends from the trailing edge end to the leading edge end thereof (Fig 5; paragraph [0070]; the holes for fasteners 61 are threaded and may be called “center holes” and they center the two blade segments together; Applicant might consider further refining hole structure limitations to overcome a rejection based on Kawasetsu under 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn as applied above in view of Anasis et al. in US Patent Application Publication 2016/0053799 (“Anasis”).
Regarding claim 7, Glenn as applied above is silent to the rotor blade of claim 4, further comprising a coating material between at least one of the chord-wise extending pin and one or more of the plurality of bushings or between the plurality of bushings so as to decrease friction.	Anasis teaches a particular bolt connection, notably a bolted connection that is employed in wind turbines (paragraph [0100]).  Specifically, Anasis teaches that bolt connections desirably employ a lubricant coating on the bolt, analogous to the instantly claimed pin, because it is essential to achieve the necessary tension of the fastener/bolt (paragraph [0094]), and prevents attraction of dirt and dust.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Glenn by employing a lubricant coating around the bolt because it is necessary to achieve proper tension and helps prevent attraction of dirt and dust to the bolt, as taught by Anasis.  Glenn as modified by Anasis comprises “a coating between the bushings” because the lubricated bolt resides within the bushings, and the lubricant reduces friction.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 6, the art of record, either alone or in combination, is silent to each and every limitation required of claim 6.  Specifically, the art of record is silent to the rotor blade of claim 5, wherein the chord-wise extending pin further comprises a plurality of structural inserts arranged within the hollow cross-section, wherein a first structural insert of the plurality of structural inserts is arranged at the trailing edge end thereof and a second structural insert of the plurality of structural inserts is arranged at the leading edge end thereof.  Glenn, applied above, is considered the closest art of record.  It is unclear why or how one might modify Glenn to arrive at the device of instant claim 6.  None of the other art of record, either alone or in combination, disclose or suggest the device having the limitations of claim 6 and all intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2011/0158788 discloses a segmented wind turbine blade with fasteners extending chordwise and connecting a beam to a receiving structure.  US20150292477 discloses a bolted wind turbine blade connection.  US20190264650 discloses a wind turbine blade segment fastener with a hollow threaded pin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745